DETAILED ACTION

Specification
The abstract of the disclosure is objected to because “[t]he invention relates to” (line 1) is redundant to the purpose of the abstract and should be deleted and because the last sentence is directed to the purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “their” in claim 5 must be replaced with a positive recitation of a specific element(s) due to the equivocal nature of the term and in order to clarify antecedent basis.
The recitation of “between which” in claim 6 is narrative and indefinite.
Claim 7 recites the limitation "the upper and rear part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zaayman et al. (U.S. Patent 6,990,760).
	Zaayman discloses a bucket lip having a front blade (Figure 1, for example) provided with projections (20) for placing a plurality of teeth (not shown).  There are front cavities (adjacent lead lines 26 and 21 in Figures 1 and 2, respectively) between the projections and a plurality of tension elements (plate 16 between openings 22) arranged between the projections and behind the cavities (Figure 1, for example).
	Regarding claim 2, because the tension elements are below the upper surface, claim recitations are deemed to be met.
	Regarding claim 3, the outermost elements (i.e., beyond the outer openings 22) have different shapes than the inner elements.
	Regarding claim 4, at least a cross section taken between openings (22) would have a substantially rectangular shape. 
	Regarding claim 7, cavities (defined by 22) are in a rear part of the bucket and, because they extend into the upper half (Figure 3), they meet claim recitations.
	Looking to Figures 1 and 2, the front cavities are defined by three faces that appear to be planar.
	Regarding claim 10, the central face is substantially rectangular (Figure 2).
	Regarding claim 12, the upper area (Figure 2) is substantially planar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zaayman et al., as applied above.
	Regarding the shapes, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used any shape deemed best suited to withstanding forces applied to a bucket.  There is no patentable distinction among common shapes.
	Regarding claim 6, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured additional cavities as deemed suited for a particular working application.  Note that this is essentially a duplication of existing parts which cannot patentably distinguish an apparatus.  Alternatively, a structure such as ribs would create cavities.  The examiner takes Official notice that lower ribs on buckets are known in order to strengthen buckets and facilitate movement across a substrate.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included ribs on the lower part of the bucket.  This configuration would meet claim recitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach bucket lip configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671         
/GARY S HARTMANN/Primary Examiner, Art Unit 3671